        Case 3:20-cv-00172-MMC Document 30-1 Filed 08/03/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

    GARY ZIEROTH, as representative of the estate
    of SHARON ZIEROTH,

                           Plaintiff,               Case No. 3:20-cv-172 (MMC)
           v.                                       [PROPOSED] ORDER
    ALEX M. AZAR II, in his official capacity as
    Secretary of Health and Human Services,

                           Defendant.

1          Defendant’s cross-motion for summary judgment is hereby GRANTED.

2

3   SO ORDERED this ______ day of _______, 2020.




                                                           Maxine M. Chesney
                                                           United States District Court




                                              1
